Citation Nr: 0740315	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a personal hearing in 
August 2005 at the RO before a Decision Review Officer (DRO).  
A copy of the hearing transcript has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's August 2005 hearing, he essentially 
indicated that his hearing loss had worsened since his last 
August 2004 VA examination.  Specifically, he noted that once 
he removed his hearing aid he was 100 percent deaf in his 
right ear and 80 percent deaf in his left ear.  In a December 
2007 informal hearing presentation, the veteran's 
representative argued that the veteran was last afforded a VA 
examination three years ago and his hearing had increased in 
severity since that time.  
VA is obliged to provide an examination when there is 
evidence, including a claimant's testimony, that the service-
connected disability has increased in severity since the most 
recent rating examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

A new audiology evaluation is, therefore, required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiology examination to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file must 
be made available to the examiner for a 
review of the pertinent medical 
history.

2.  If the veteran fails to report to 
any scheduled examination, the agency 
of original jurisdiction must obtain 
and associate with the claims file 
copies of any notices of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

